Citation Nr: 1417780	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1976.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a February 2006 rating decision by the Regional Office (RO) in New Orleans, Louisiana, of the Department of Veterans Affairs (VA). 

The Board reopened and remanded these issues for further development in May 2012.

The Veteran also has a paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  This file has been reviewed along with the paper claims file.


FINDINGS OF FACT

1.  Arthritis of the lumbar spine was not demonstrated to a compensable degree within one year of discharge from active duty, and a current back disability is not etiologically related to a disease, injury, or event in service.

2.  Arthritis of the right shoulder was not demonstrated to a compensable degree within one year of discharge from active duty, and a current right shoulder disability is not etiologically related to a disease, injury, or event in service.

3.  Arthritis of the bilateral knees was not demonstrated to a compensable degree within one year of discharge from active duty, and a bilateral knee disability is not etiologically related to a disease, injury, or event in service.





CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A right shoulder disability was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  A bilateral knee disability was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in May 2005, July 2005, and May 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The May 2012 letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  In a June 2012 statement, the Veteran referenced employment medical records from 1998 to 1999 from Willis Knighton Hospital.  However, the Veteran did not submit an Authorization and Consent to Release Information form for these records, and he further indicated in this statement that he was told his records were involved in a fire when he tried to obtain them himself.  As such, the Board finds that the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided VA medical examinations with regard to his claims in June 2012.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, noted the Veteran's assertions, and provided detailed rationales for his opinions.  As such, the Board finds these VA examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the Veteran can establish service connection if there is a continuity of symptomatology since service for chronic diseases.

The Veteran contends that he has low back, right shoulder, and bilateral knee disabilities that were caused by his military service.  In statements dated in May 2005, June 2005, April 2006, July 2008, May 2009, and August 2009, the Veteran suggested that he suffered chronic residuals from in-service injuries, but that he did not seek treatment until the residuals became severe.

The Veteran's service treatment records reveal that he sought treatment for low back, knee, and shoulder pain in service.  In January and February 1975, the Veteran complained of right shoulder pain and was noted as having a mild strain.  In May 1975, the Veteran reported back pain for one year.  In October 1975, the Veteran complained of pain in both knees.  He was noted as having a ligament strain.  An October 1975 radiographic report was negative with regard to both knees.  In a February 1976 Report of Medical History, the Veteran claimed a knee injury 3 months ago. 

Post service, the claims file contains a December 1981 radiographic report noting complaints of a painful right knee after feeling something pop.  Results were a normal study.  A February 1995 Employer's Report of Occupational Injury or Disease noted that the Veteran pulled a muscle in his upper left arm and lower back.  A May 1997 VA treatment record noted that the Veteran injured his right shoulder on May 19, 1997, while moving railroad ties in the yard.  In a January 1998 VA treatment record, the Veteran reported that his back began hurting at the end of August 1997.  The Veteran denied trauma or fall and stated that "the pain just began one day for no reason."  The Board notes that the Veteran submitted a claim for a back disability in December 2001, in which he reported that his back condition began in September 1997.  In a September 2005 VA treatment record, the Veteran reported back and knee pain for the past 30 years.

With regard to his low back claim, the Veteran underwent a VA examination in June 2012, at which he was diagnosed with an in-service low back pain, temporary condition; and thoracolumbar degenerative joint disease and spondylosis/degenerative disc disease with current radiculopathy to the lower extremities, new and separate condition.  The examiner noted the Veteran's in-service complaints of low back pain.  Upon examination of the Veteran and review of the claims file, the examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran reported recurrent new lumbar strains in 1995 to 1998.  The examiner noted that outpatient clinical records starting in 1998 and continuing forward show history of chronic nonmalignant back pain managed with medication and therapy.  The Veteran reported that he worked after separation doing mechanical labor.  There is an occupational history of acute low back injury in August 1999 and January 2000 treated with therapy and medication.  The examiner noted that there is no additional evidence of chronicity of the lumbar spine condition to have started before 1989.  Therefore, it is less than likely the current lumbar spine condition is related to in-service injury or military service but rather a new and separate condition.  The examiner found that the most likely etiology of the current lumbar spine is the normal aging process and post-military occupational history.  He further noted that spondylosis is a natural process of aging, is seen in 10 percent of individuals by the age of 25 years and in 95 percent by the age of 65 years.   

With regard to his right shoulder claim, the Veteran underwent a VA examination in June 2012, at which he was diagnosed with in-service right shoulder strain, temporary condition; and mild right shoulder degenerative joint disease, new and separate condition.  Upon review of the claims file and examination of the Veteran, the examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted in-service treatment for a right shoulder strain with normal x-ray and range of motion.  The claims file employment H&P dated July 1999 showed no shoulder complaints.  Right shoulder x-ray reports from February 1996 were normal.  CPRS records shows complaint of shoulder pain in September 2008 without specific diagnosis.  Current compensation and pension examination shows diagnosis of mild right shoulder degenerative joint disease.  This is more than likely a new and separate condition, as there were no complaints after service until after 1999.  Therefore, the examiner found that it is less than likely the current right shoulder condition is related to in-service injury or military service.  Rather, the most likely etiology of the current right shoulder condition is the normal aging process.  Osteoarthritis is the most commonly encountered rheumatic disorder and the major cause of disability and reduced activity after 50 years of age.  Radiographic evidence of osteoarthritis is found in up to 85 percent of people older than 65 years.  The examiner noted that autopsies indicate evidence of osteoarthritis in weight-bearing joints of almost all persons by the age of 45 years.  Strain of the acromioclavicular (AC) joint, as evidenced by widening of the AC joint space on current x-rays, cannot explain current narrowing of the glenohumeral space.

With regard to his bilateral knee claim, the Veteran underwent a VA examination in June 2012, at which he was diagnosed with in-service bilateral ligamental strain knee, temporary condition; and bilateral medial and lateral meniscal degeneration with current mild to moderate degenerative joint disease knees, new and separate condition.  Upon review of the claims file and examination of the Veteran, the examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that an October 30, 1975, service treatment record shows treatment for bilateral medial knee pain with normal x-ray and a comment noting that it was thought the service member was malingering.  A July 1999 claims file employment H&P showed no knee complaint.  There is a history of right knee injury in December 1981 with normal right knee.  Outpatient clinical records show a normal left knee x-ray in August 1992 and a normal right knee x-ray in September 2008.  The diagnosis of degenerative joint disease was noted consistently in the left knee starting in 2003 and in the right knee in 2010 on radiographic studies, with subsequent radiographic studies showing normal progression of the condition.  MRIs of both knees in December 2010 show degenerative changes of both the medial and lateral menisci.  The examiner stated that, had the degenerative joint disease or meniscal changes been related to in-service injury, it is likely that traumatic arthritic would have begun to show sooner than some 28 years after military separation.  Therefore, the current bilateral knee condition degenerative joint disease with bilateral meniscal degeneration is more than likely a new and separate condition, and it is less than likely that this knee condition is related to in-service injury or military service.  The most likely etiology of the current knee conditions is the normal aging process.  Osteoarthritis is the most commonly encountered rheumatic disorder and the major cause of disability and reduced activity after 50 years of age.  Radiographic evidence of osteoarthritis is found in up to 85 percent of people older than 65 years.  Autopsies indicate evidence of osteoarthritis in weight-bearing joints of almost all persons by the age of 45 years.     

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of the lumbar spine, the right shoulder, or either knee to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis of the lumbar spine, the right shoulder, or either knee cannot be granted on a presumptive basis.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).

The Board acknowledges that the Veteran sought treatment for low back, shoulder, and knee pain during service.  However, based on the evidence of record, the Board finds that a chronic back, right shoulder, or knee disorder did not develop as a result of an established event, injury, or disease during active service.  The claims file contains no medical evidence linking current diagnoses of these disabilities to service.  With respect to all 3 disabilities, the June 2012 VA examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The claims file contains no medical opinions to the contrary. 

The Board notes that the Veteran competently maintains that symptoms of low back, right shoulder, and bilateral knee pain have been continuous since service.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran's complaints are certainly capable of lay observation, in so far as to establish that he has had back, shoulder, and knee pain.  However, the Board finds that the causes of his currently diagnosed back, right shoulder, and knee disabilities are not capable of lay observation.  Specifically, the Board finds that, as a lay person, he is not competent to opine as why his currently diagnosed back, right shoulder, and knee disabilities would be due to his in-service back, right shoulder, and knee complaints, as opposed to due to any of the other factors provided by the VA examiner, to include normal aging process and post-military occupational history.  This is because he does not have training in the disease processes of the musculoskeletal system.  As such, while the Veteran's opinion is provided some weight as to duration of his symptoms, his opinion is afforded little weight in the analysis of whether a nexus between his current disabilities and his service exists.

To the extent that the Veteran's statements may be taken as an argument in favor of continuity of symptomatology since the in-service complaints, while the Board finds that he is competent to report such symptoms, his reports of having those symptoms since service are not credible.  Specifically, the Veteran separated in March 1976.  The first complaint of pain in the right knee was in 1981, when an acute injury occurred (something "popped").  No history of a longstanding problem was noted.  Likewise, the first complaint relative to the shoulder was in 1997, specifically in the context of a work injury.  In 1998, the Veteran reported back pain that began "for no reason" around August 1997.  These statements given to medical providers in the context of treatment weigh against any current statements purporting to establish continuity of symptoms since 1976.

By contrast, the VA medical professional reviewed the Veteran's medical and military histories, considered the Veteran's assertions, examined the Veteran, and offered opinions with supporting explanations as to why, in his medical judgment, the Veteran's back, right shoulder, and knee disabilities are not related to service.  As such, the Board places the most significant weight on the June 2012 VA medical opinions, which find against service connection.  

In summary, the Board finds that the preponderance of the evidence is against the claims for service connection for lumbar spondylosis, a right shoulder disability, and a bilateral knee disability, and the benefit-of-the-doubt rule is not for application.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for lumbar spondylosis is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


